DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 06/22/2021 and amendment on 05/24/2021 amending Claims 1, and 10.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, 7, 9-10, and 13-14, 16, 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmers (US 2016/0149469) in view of Barnett (US 2013/0133336).
Regarding Claim 1: Lemmers discloses a gas turbine engine (100; Fig. 1) comprising: 
a tail cone (199; Fig. 1) having a cone shaped portion (see annotated figure 469’); a low pressure compressor (150; Fig.1); a low pressure turbine (190; Fig. 1); a low speed spool (197; Fig. 1) 

Lemmers does not explicitly recites the mounting system being located between the structural support housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the cone shaped portion of the tail cone.

However, Barnett teaches a gas turbine engine (10; Fig. 1) similar as Lemmers having a tail cone (see annotated figure 336’) and an electrical  generator (32; Figs. 1-2) within the tail cone (see Fig. 2); a structural support housing (see annotated figure 336’) enclosing the electrical generator (32; Fig.2) and a mounting system (see annotated figure 336’) located within the tail cone between the structural support housing and the tail cone (see annotated figure 336’), wherein the mounting system attaches the tail cone to the structural support housing (see annotated figure 336’), and wherein the mounting system is composed of a plurality of mounts (see annotated figure 336’ wherein protrusions 40 extend between the housing and the tail cone 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Lemmers, to have a mounting system being located within between the structural support housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of  the cone shaped portion of the tail cone (the cone shaped portion of Lemmers being the whole cone tail the plurality of mounts are necessarily within the tail cone portion), as taught by Barnett. Doing so would provide support for the support to the generator, as recognized by Barnett, see for example [0001].

    PNG
    media_image1.png
    1104
    816
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    1015
    758
    media_image2.png
    Greyscale


Regarding Claim 4:  Lemmers in view of Barnett teaches all the limitations of Claim 1, as stated above, and Barnett further teaches the mounting system wherein the structural support 

Regarding Claim 5: Lemmers in view of Barnett teaches all the limitations of Claim 4 as stated above, and Barnett further teaches the mounting system wherein the tail cone is secured to the support structure of the gas turbine engine entirely through the structural support housing (see annotated figure 336’).

Regarding Claim 7: Lemmers in view of Barnett teaches all the limitations of Claim 4, as stated above, and Barnett further teaches the mounting system wherein the tail cone is secured to the support structure of the gas turbine engine through the structural support housing (see annotated figure 336’) and through a plurality of fasteners (see annotated figure 336’) that attach the tail cone to the support structure (see annotated figure 336’).

Regarding Claim 9: Lemmers in view of Barnett teaches all the limitations of Claim 1, as stated above, and Barnett further teaches wherein the plurality of mounts are arranged circumferentially around the structural support housing (see Fig. 2-3;  5A and annotated figure 336’).

Regarding Claim 10: Lemmers discloses an electrical generation system (see annotated figure 469’) for a gas turbine engine (100; Fig. 1), the electrical generation system comprising: a tail cone (199; Fig. 1) having a cone shaped portion (see annotated figure 469’);
; an electric generator (200; Fig. 2) located within the tail cone (see Fig. 2); a structural support housing (see annotated figure 469’) at least partially enclosing the electric generator, the 
a mounting system (a mounting system is necessarily present to support the electrical generator) within the cone shaped portion (necessarily present mounting system within the cone shape portion, since the generator and housing cannot be free standing/levitated, without any kind of support).

Lemmers does not explicitly recites the mounting system being located within the tail cone between the structural support housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing, and wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the tail cone.

However, Barnett teaches a gas turbine engine (10; Fig. 1) similar as Lemmers, having a tail cone (see annotated figure 336’) and an electrical  generator (32; Figs. 1-2) within the tail cone (see Fig. 2); a structural support housing (see annotated figure 336’) enclosing the electrical generator (32; Fig.2) and a mounting system (see annotated figure 336’) located within the tail cone between the structural support housing and the tail cone (see annotated figure 336’), wherein the mounting system attaches the tail cone to the structural support housing (see annotated figure 336’), and wherein the mounting system is composed of a plurality of mounts (see annotated figure 336’ wherein protrusions 40 extend between the housing and the tail cone to provide mounting) at multiple different locations (see annotated figure 336’ wherein mount 40 are positioned at different circumferential locations) along a length (see annotated figure 336’ and circumferential length) of the tail cone.




Regarding Claim 13: Lemmers in view of Barnett teaches all the limitations of Claim 10, as stated above and Barnett further teaches the mounting system wherein the structural support housing (see annotated figure 336’) is operable to attach to a support structure (annotated figure 336’) of the gas turbine engine.
Further, regarding the functional recitation "operable to attach" it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 


Regarding Claim 14: Lemmers in view of Barnett teaches all the limitations of Claim 13 as stated above, and Barnett further teaches the mounting system wherein the tail cone is configured to be secured to the support structure of the gas turbine engine entirely through the structural support housing (see annotated figure 336’).
Further, regarding the functional recitation "configured to be secured" it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 

Regarding Claim 16: Lemmers in view of Barnett teaches all the limitations of Claim 13, as stated above, and Barnett further teaches the mounting system wherein the tail cone is configured to be secured to the support structure of the gas turbine engine through the structural support housing (see annotated figure 336’) and through a plurality of fasteners (see annotated figure 336’) that attach the tail cone to the support structure (see annotated figure 336’).

Further, regarding the functional recitation "configured to be secured" it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed 

Regarding Claim 18: Lemmers in view of  Barnett teaches all the limitations of Claim 10, as stated above, and Barnett further teaches wherein the plurality of mounts are arranged around the structural support housing (see Fig. 2-3;  5A, see Annotated figure 336’).

Regarding Claim 19: Lemmers in view of Barnett teaches all the limitations of Claim 12, as stated above, and Lemmers further discloses the electric generator is configured to connect to a low speed spool (197; Figs. 1-2) of the gas turbine engine (see connection of 197 to generator 200; Figs. 1-2).

Further, regarding the functional recitation "configured to be connect" it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 


Claims 2-3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmers, in view of Barnett, as applied to claims 1 and 10 above, and further in view of Ruthemeyer (US 20150075176).

Regarding Claim 2: Lemmers, in view of Barnett teaches all the limitations of Claim 1, as stated above, but is silent regarding the tail cone being composed of a ceramic matrix composite.

However, Ruthemeyer teaches a similar gas turbine engine (10; Fig. 1) as Lemmersin view of Barnett, with a tail cone (48, 49; Fig. 3A) being composed of a ceramic matrix composite (see [0006]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemmers in view of Barnett, to have the tail cone being composed of a ceramic matrix composite, as taught by Ruthemeyer. Doing so would provide the ability to withstand high temperature from exhaust gases that contact the tail cone, as recognized by Ruthemeyer, see for example [0006].

Regarding Claim 3: Lemmers, in view of Barnett teaches all the limitations of Claim 2, as stated above, but is silent regarding the tail cone being composed of a ceramic material.


Regarding Claim 11: Lemmers, in view of Barnett teaches all the limitations of Claim 10, as stated above, but is silent regarding the tail cone being composed of a ceramic matrix composite.
However, Ruthemeyer teaches a similar gas turbine engine (10; Fig. 1) as Lemmersin view of Barnett, with a tail cone (48, 49; Fig. 3A) being composed of a ceramic matrix composite (see [0006]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemmers in view of Barnett, to have the tail cone being composed of a ceramic matrix composite, as taught by Ruthemeyer. Doing so would provide the ability to withstand high temperature from exhaust gases that contact the tail cone, as recognized by Ruthemeyer, see for example [0006].

Regarding Claim 12: Lemmers, in view of Barnett teaches all the limitations of Claim 11, as stated above, but is silent regarding the tail cone being composed of a ceramic material.
	
Response to Arguments
Applicant’s arguments filed 05/25/2021 with respect to Claims 1; and 10 have been considered but are not persuasive for the following reasons:
Applicant’s representative asserts that Lemmers in view of Barnett does not teach the limitation “a mounting system located within the cone shaped portion of the tail cone between the structural support housing and the tail cone, wherein the mounting system attaches the tail ” More specifically, Applicant’s representative asserts that that the mounting system of Barnett is not within the cone shaped portion of the tail cone and thus Lemmers in view of Barnett does not teach the above limitation.
However, as articulated in the Outstanding Office Action,  Lemmers discloses a tail cone shape that is substantially identical to the tail cone shape of the present application (see annotated figure 469’), and a fortiori Lemmers discloses a tail cone having a cone shape portion (see annotated figure 469’), wherein the cone shape portion corresponds to the whole tail cone, which is commensurate with Applicant specification and interpretation (see annotated figure 2 of Applicant’s Representative remarks). Lemmers further discloses a structural housing (see annotated figure 469’) confined within the cone shaped portion, and a generator (see annotated figure 469’) confined within the structural housing (see annotated figure 469’), and a necessarily present mounting system within the cone shaped portion, since the generator and housing cannot be free standing/levitated, without any support.
Barnett teaches a tail cone (see annotated figure 336’),  a structural housing (see annotated figure 336’) confined within the tail cone, a generator (see annotated figure 469’) within the structural housing (see annotated figure 336’), and a mounting system located within the tail cone between the tail cone and housing (see annotated figure 336’) with a plurality of mounts at multiple locations along a length of the tail cone.  In the outstanding Office Action,  Lemmers is modified in view of Barnett to modify, the mounting system of Barnett and not the shape of the tail cone. Since Barnett teaches the mounting system and plurality of mounts being within the tail cone, and the cone shape portion of Lemmers corresponds to the whole tail cone, 

Furthermore, Applicant’s Representative interpretation between Applicant description and Barnett is arbitrary and inconsistent. Applicant tail cone is composed of a flat portion and a converging portion (see annotated figure I). Applicant’s Representative interprets the term “cone shaped portion” as the whole tail cone, i.e. flat and converging portions,  (see annotated figure 2 of Applicant’s Representative Remarks, and annotated figure I) for the present Application, and interprets the same term “cone shaped portion”  as only the converging portion (see annotated figure 1 of Applicant’s Representative Remarks) for Barnett. The two different interpretations between Applicant description and Barnett are arbitrary and inconsistent.
If the interpretation of the term “cone shaped portion” for the Application corresponds to the flat and converging portions of the tail cone of the Application, the interpretation of the same term for Barnett should be the same and thus should correspond to the flat and the converging portion. Consequently, the mounting system and the plurality of mounts of Barnett are within the cone shaped portion.
 

    PNG
    media_image3.png
    938
    783
    media_image3.png
    Greyscale


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741